DETAILED ACTION
This Office action is in response to the application filed on 18 March 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each of the boost, buck-boost, non-inverter buck-boost, forward, and flyback topologies recited in claim 15 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin 

Claim Objections
Claim 14 is objected to because of the following informalities: 
In lines 3-4 of claim 14, “a DC input voltage” and “a DC output voltage” should be changed to “the DC input voltage” and “the DC output voltage”, respectively, since the limitations were already introduced in claim 1, from which claim 14 depends.
Likewise, in line 5 of claim 14, “a control circuit” should be changed to “the control circuit”.
In line 6 of claim 14, “on state” should be changed to “an on state”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, at lines 8-10, “the switching control signal for the high-side transistor” and “the switching control signal for the low-side transistor”. There is insufficient antecedent basis for these terms because claim 1 (from which claim 16 indirectly depends) introduces only “a switching control signal”. Likewise, claim 14 refers to this as “the switching control signal”.
Therefore, it is not clear if the above-quoted portions of claim 16 are meant to refer back to the single switching control signal, or if it should introduce two new switching control signals.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13-15, 16 (as far as it is presently understood), and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2014/0375286; “Jiang”) in view of Ouyang et al. (US 2013/0038301; “Ouyang”).
In re claims 1 and 18, Jiang discloses a control circuit and corresponding control method of a switching converter (see Figs. 1, 2, 4-7, 11-13; the rejections below will focus on the embodiment of Fig. 13, though it is noted that other embodiments can be equally read onto the claimed inventions), the switching converter converts a DC input voltage (VIN) into a DC output 
Jiang does not explicitly disclose that the [logic circuit] 243 is an RS flip-flop. However, the logic function performed by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuit and method of Jiang by incorporating an RS flip-flop in the logic module in order to provide the proper logic function for controlling the on and off states of the switches to regulate the output voltage as shown and taught by Ouyang.
In re claim 4, Jiang discloses an error amplifier (246) configured to compare the DC output voltage (VOUT) with a reference voltage (VREF) to obtain the error signal (VPI).
In re claim 13, Jiang does not disclose wherein the slope of the ramp signal is proportional with the DC output voltage. Whereas Ouyang discloses a constant on time control circuit with ramp generator in which the slope of the ramp wave is proportional to the output voltage ([0033]) in order to provide 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuit of Jiang by setting the slope of the ramp signal to be proportional with the DC output voltage in order to provide a control circuit with better stability and transient response as taught by Ouyang.
In re claim 14, Jiang discloses a switching converter (Figs. 1, 13), comprising: a main circuit (11, 21) having at least one transistor (S1, S2) to control power transmission from an input terminal (VIN) to an output terminal (VOUT), so that a DC input voltage (VIN) is converted into a DC output voltage (VOUT); a control circuit in accordance with claim 1 (as explained above), for generating the switching control signal (signal to one or both of S1, S2) to control on state of the at least one transistor (as shown and taught by Jiang and explained above).
In re claim 15, Jiang discloses wherein the main circuit is a topology selected from a group consisting of a buck topology, a boost topology, a buck- boost topology, a non-inverter buck-boost topology, a forward topology and a flyback topology (see Fig. 13; see [0030]).
.

Claim 17 (as far as it is presently understood) is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2014/0375286) and Ouyang et al. (US 2013/0038301) as applied to claim 16 above, and further in view of Ho (U.S. Patent 10,587,196; “Ho”).
In re claim 17, Jiang and Ouyang do not disclose wherein the main circuit further comprises: a current sensor being coupled between the low-side transistor and the ground terminal, which obtains a current detecting signal related to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuit from the above combination of Jiang and Ouyang by incorporating a current sensor being coupled between the low-side transistor and the ground terminal, which obtains a current detecting signal related to the inducting current of the inductor when the low-side transistor is turned on in order to provide a ripple signal to the controller for providing an improved noise margin, reduce jitter, and improve stability as shown and taught by Ho.


Allowable Subject Matter
Claims 2, 3, 5-12, and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 2 and 3, the prior art of record, whether taken alone or in reasonable combinations, fails to disclose or suggest the control circuit, particularly including, “an AND gate having a first input terminal to receive the intermediate signal, a second input terminal to receive a minimum off time, and an output terminal to provide the set signal, wherein the minimum off time is a constant time period,” in combination with the remaining limitations required by the claims. Notably, while Ouyang teaches such an AND gate, Ouyang expressly teaches away from using it in combination with 
With respect to claims 5-12, the prior art of record, whether taken alone or in reasonable combinations, fails to disclose or suggest the control circuit, particularly including, “a voltage detection module configured to generate a command signal in accordance with the DC output voltage and a reference voltage, wherein the command signal is proportional with the DC output voltage; a sample and hold module configured to sample and hold an error signal between the command signal and the ramp signal to obtain a sampling signal; a ramp signal generating module configured to generate the ramp signal in accordance with the sampling signal, wherein the slope of the ramp signal is related to the amplitude of the DC output voltage; and an equalizing switch being coupled between an output terminal of the voltage detection module and an output terminal of the ramp signal generating module,” in combination with the remaining limitations required by the claims.
With respect to claims 19-23, the prior art of record, whether taken alone or in reasonable combinations, fails to disclose or suggest the control method, particularly including, “generating a command signal in accordance with the DC output voltage; sampling an error signal between the command signal and the ramp signal to obtain a sampling signal during a first period of a switching cycle of the pulse width modulation signal; charging a capacitor with a charging current generated in accordance with the sampling signal during a third time period of the switching cycle of the pulse width modulation signal; discharging the capacitor through a discharge path during a second time period of the switching cycle of the pulse width modulation signal; equalizing the command signal and the ramp signal during a fourth time period of the switching cycle of the pulse width modulation signal, wherein, the first time period, the fourth time period, the second time period, and the third time period are consecutive time periods,” in combination with the remaining limitations required by the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of ramp generation and slope compensation or adjustment in constant on-time control circuits for DC-DC converters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRED E FINCH III/Primary Examiner, Art Unit 2838